Acadia Realty Trust 1311 Mamaroneck Avenue, Suite 260 White Plains, NY 10605 December 17, 2007 VIA EDGAR U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Acadia Realty Trust Form 10-K for the year ended December 31, 2006 File No. 001-12002 Ladies and Gentlemen, In connection with responding to a comment from the Staff of the Division of Corporate Finance regarding the above-referenced filing, Acadia Realty Trust hereby acknowledges that: § it is responsible for the adequacy and accuracy of the disclosure in the filing; § staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and § it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please direct any questions with respect to the foregoing to my attention at (914) 288-8138. Sincerely, /s/ Michael Nelsen Michael Nelsen Senior Vice President and Chief Financial Officer
